Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (U.S. Pub. 2017/0197431) in view of Hibi (U.S. Pub. 2010/0194801).
	Regarding claim 1, a liquid jetting apparatus comprising a liquid jetting head having a plurality of kinds of individual channels (channel for the ejection openings), a jetting surface formed with a plurality of kinds of nozzles (ejection openings), which are communicated with the plurality of kinds of individual channels respectively, and from which a plurality of kinds of liquid being jetted respectively (Figure 2; Paragraph 0043)
	A plurality of kinds of inflow channels (supply line flowing into connection portion 111) via which the plurality of kinds of liquids inflow into the plurality of kinds of individual channels, respectively (Figure 2)
	A plurality of kinds of outflow channels (supply line flowing out of connection portion 111) via which the plurality of kinds of liquid flow out of the plurality of kinds of individual channels, respectively (Figure 2; Paragraphs 0043, 0045; the plurality of colors [CMY] will each have ejection portions, inflow channels, and outflow channels)
	Yamada further discloses using valves along with the pumps to controlling the flow of the liquid (Paragraph 0048)
	Hibi discloses valves (79a to 79e; Paragraph 0096) provided at least one the plurality of kinds of inflow channels, respectively, among the plurality of kinds of inflow channels and the plurality of kinds of the outflow channels (Figure 2; Paragraphs 0096)
	A wiper which is configured to be movable relative to the liquid jetting head in a direction along the jetting surface; a first motor configured to move the liquid jetting head and the wiper relative to each other (Paragraphs 0097-0098)
	A controller, wherein the controller is configured to execute a wiping by driving the first motor in a state that the valves are closes; and in the wiping, the liquid jetting head and the wiper are moved relative to each other in a state that the wiper makes contact with the jetting surface (Paragraphs 0097-0100; Figures 1-2)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hibi into the device of Yamada, for the purpose of preventing liquid from leaking or being discharged from the ejection face.
	Regarding claim 2, Hibi discloses a purge mechanism configured to perform a purge of causing the plurality of kinds of liquids inside the liquid jetting head to be discharged from the plurality of kinds of nozzles, respectively, wherein the controller is configured to execute the purge and then to execute the wiping (Figure 12; Paragraph 0081)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hibi into the device of Yamada, for the purpose of preventing liquid from leaking or being discharged from the ejection face.
	Regarding claim 10, Hibi discloses wherein the controller is configured to execute the wiping in a state that the valves, corresponding to all of the plurality of kinds of liquids which are jetted from the plurality of kinds of nozzles, respectively, are closed (Paragraphs 0045, 0097-0100; Figures 1-2)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hibi into the device of Yamada, for the purpose of preventing liquid from leaking or being discharged from the ejection face.
	Regarding claim 15, wherein the purge mechanism has a pump (plurality of pumps discloses; p1-p3) provided at least one of a location which is on a side opposite to the plurality of kinds of individual channels with respect to the plurality of kinds of inflow channels, and a location which is on a side opposite to the plurality of kinds of individual channels with respect to the plurality of kinds of outflow channels (Figure 2; Paragraph 0048)
	Regarding claim 19, wherein the plurality of kinds of liquids includes a first liquid and a second liquid (plurality of colors); the plurality of kinds of nozzles include nozzles which are aligned to form a first nozzle array extending along a first direction and which jet the first liquid, and nozzles which are aligned to form a second nozzle array extending along the first direction and arranged side by side to the first nozzle array in a second direction orthogonal to the first direction, and which jet the second liquid and the first motor is configured to move the liquid jetting head and the wiper relative to each other in the first direction (Figures 1-2; Paragraph 0043)
	Regarding claim 20, Yamada discloses the plurality of kinds of nozzles include nozzles which are aligned to form a first nozzle array extending along a first direction (openings in an array length) and which jet the first liquid, and nozzles which are aligned to form a second nozzle array extending along the first direction and arranged side by side to the first nozzle array in a second direction orthogonal to the first direction, and which jet the second liquid (Figure 2; Paragraphs 0043, 0045; the plurality of colors [CMY] will each have ejection portions and print heads, inflow channels, and outflow channels)
	The plurality of kinds of inflow channels include a first inflow channel corresponding to the first nozzle array, and second inflow channel corresponding to the second nozzle array; the plurality of kinds of outflow channels include a first outflow channel corresponding to eh first nozzle array, and a second outflow channel corresponding to the second nozzle array; in the second direction, the first inflow channel is located on a side of the second nozzle array with respect to the first outflow channel; and in the second direction, the second inflow channel is located on a side of the first nozzle array with respect to the second outflow channel (Figure 2; Paragraphs 0043, 0045; the plurality of colors [CMY] will each have ejection portions and print heads, inflow channels, and outflow channels)

Claims 3, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (U.S. Pub. 2017/0197431) as modified by Hibi (U.S. Pub. 2010/0194801) and further in view of Ogawa (U.S. Pub. 2017/0087845)
Regarding claim 3, Ogawa discloses it is known in the art to perform a purge operation, a wiping operation and then a flushing operation (Paragraph 0106)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ogawa into the device of Yamada as modified by Hibi, for the purpose of sufficiently removing the contaminated inks through the nozzles
Regarding claim 11, a pump configured to adjust pressure applied to the plurality of kinds of liquids inside the plurality of kinds of nozzles; wherein the controller is configured to control the pump to execute the discharge flushing in a state that the pressure applied to the plurality of kinds of liquids inside the plurality of kinds of nozzles is made to be positive pressure (Figure 2; Paragraph 0048)
Regarding claim 13, Yamada as modified by Hibi and Ogawa discloses the claimed invention except for a volume of each of the plurality of kinds of liquids to be discharged from one of the plurality of kinds of nozzles in the discharge flushing is not less than half a volume of sphere of which diameter is same as diameter of each of the plurality of kinds of nozzles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to discharge flushing which is not less than half a volume of a sphere of which diameter is same as diameter of each of the plurality of kinds of nozzles, for the purpose of sufficiently removing the contaminated inks through the nozzles

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (U.S. Pub. 2017/0197431) as modified by Hibi (U.S. Pub. 2010/0194801) and Ogawa (U.S. Pub. 2017/0087845) and further in view of Takahashi (U.S. Pub. 2008/0238974)
Regarding claim 14, Takahashi discloses ejecting a different amount of volumes of liquid and wherein the controller is configured to cause, in the discharge flushing, the liquid jetting head to discharge each of the plurality of kinds of liquids from one of the plurality of kinds of nozzles in a greatest volume amount the plurality of kinds of mutually different volumes (Paragraphs 0055-0056) 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Takahashi into the device of Yamada as modified by Hibi and Ogawa, for the purpose of sufficiently removing the contaminated inks through the nozzles

Allowable Subject Matter
Claims 4-9, 12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 10, 2022